DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 4,991,426).
Regarding claim 1, Evans discloses a gas sensor fault detection device (10; fig. 1) that detects a fault in a gas sensor (50-54) of a gas leak inspection device (56), the gas leak inspection device (56) being capable of introducing a gas (air) into an inspection target (12) and of inspecting for a leak of the gas (air) from the inspection target (leak detection electronics 56 introduce air into test rim 12 and inspect for a leak of air to an exterior of test rim 12; c. 3, ll. 25-33), the gas sensor 
Regarding claims 2-5, Kubota discloses a blowing amount adjustment unit (108) that adjusts an amount of the gas that is blown from the gas blowing unit (orifice sleeve 108 adjusts an amount of air blown from calibration orifice assembly 100; c. 3, ll. 58-63); wherein the position fixing unit (102) constitutes a portion of an installation jig installed at the hypothetical gas leak position of the inspection target (fitting 102 is a portion of an installation jig including threaded portion 104 and nut 114, which are installed at the hypothetical gas leak position of test rim 12; fig. 2); a gas blowing member (114) that includes the gas blowing unit (nut 114 includes at least a portion of calibration orifice assembly 100); and a support that supports the gas blowing member (at least an upper threaded portion of fitting 102 supports nut 14; fig. 3); wherein the gas sensor (50) and the gas blowing unit (108, 
Regarding claims 9 and 11, Evans discloses wherein the hypothetical gas leak position is a position of the inspection target (12) near which the gas sensor (50) passes when the inspection target moves (a leak position at a side of rim 12 is a position of rim 12 near which sensor 50 passes when rim 12 is moved into housing 14); a support (threaded portion of fitting 102; fig. 2), wherein the position fixing unit (102) includes a gas blowing pipe (102, 108, 112) that extends from the support (an air passage from passage 106 in fitting 102, through orifice sleeve 108 and disc 112 extends from threaded portion 104), and the gas blowing unit (100) is configured by a plurality of gas blowing outlets that are provided in the gas blowing pipe (fitting 102, orifice sleeve 108, and disc 112 each have a gas blowing outlet through which air is blown towards nut 114; figs. 2 and 3).
Regarding claim 6, Evans discloses a gas sensor fault detection device (10; fig. 1) comprising: a gas leak inspection device (56) that introduces a gas (air) into an inspection target (12) and that inspects for a leak of the gas (air) from the inspection target (leak detection electronics 56 introduce air into test rim 12 and inspect for a leak of air to an exterior of test rim 12; c. 3, ll. 25-33), the gas leak inspection device (56) comprising a gas sensor (50) arranged outside of the inspection target (sensor 50 is arranged outside of test rim 12; fig. 1); a gas sensor 
Regarding claims 7 and 8, Evans discloses a gas sensor fault detection method that detects a fault in a gas sensor (50) of a gas leak inspection device (56), the gas leak inspection device being capable of introducing a gas (air) into an inspection .
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the gas blowing unit includes a plurality of blowing head portions from which the gas is blown, the blowing amount adjustment unit includes a plurality of valves that individually adjust an amount of the gas that is blown from each of the plurality of blowing head portions, and the gas sensor fault detection device further comprises a support that supports the plurality of blowing head portions” in combination with the remaining claim elements as recited in claim 10.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Standifer (US 5,719,785) is cited for disclosing calibration of a gas leak inspection device by sensing a created leak in a leak source (25) with an ultrasonic sensor (28; figs. 1 and 2).

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852